M. J. Kelly, J.
I cannot agree with Judge Allen’s holding that the Southeastern Michigan Transportation Authority (SEMTA) tax should continue until the Legislature establishes a termination date. As I read the legislation in question, the tax expired on April 16, 1981.
In an effort to merge the SEMTA and City of Detroit mass transit systems, the Legislature established a tax which would expire three years from the effective date of the act if a merger agreement was not reached. As the expiration date approached, the Legislature amended the act, and it presently reads in part:
"(5) This section shall expire November 15, 1980, unless the transportation system of the city of Detroit has a written merger agreement with the transportation system of the southeastern Michigan transportation authority.
"(6) If, before April 16, 1981, the transportation system of the city of Detroit has been merged with the transportation system of the southeastern Michigan transportation authority, this section shall expire April 15, 1982.” 1980 PA 89; MCL 124.416a; MSA 5.3475(116a).
The 1980 amendment changed the dates and the aim of the legislation. Instead of establishing one date for the merger of the systems, it established one date for entering into a written agreement to merge, and one date for the merger. However, the Legislature never set a date for the expiration of the tax if a merger agreement were entered into *157but the merger did not take place by April 16, 1981. •
When construing a statute, the court must ascertain and give effect to the legislative intention. Production Credit Ass’n of Lansing v Dep’t of Treasury, 404 Mich 301, 311; 273 NW2d 10 (1978). Legislative enactments must be read as a whole so as to harmonize the meaning of their separate provisions. Washtenaw County v Saline River Intercounty Drainage Board, 80 Mich App 550, 555; 264 NW2d 53 (1978), lv den 402 Mich 944 (1978). Statutes must be construed to avoid absurd results. In the Matter of Karen Marable, 90 Mich App 7, 10; 282 NW2d 221 (1979), lv den 407 Mich 871 (1979). Finally, ambiguities in a statute imposing a tax are interpreted in favor of the taxpayer. E F MacDonald Co v Dep’t of Treasury, 62 Mich App 626, 632, fn 2; 233 NW2d 678 (1975).
In this case, the legislative intent in passing 1980 PA 89 was to encourage the City of Detroit and SEMTA to merge their mass transportation systems. To accomplish this, the Legislature established two dates. If a written merger agreement were reached before November 15, 1980, the tax would continue. If the systems actually had merged by April 16, 1981, the tax would continue. To allow the tax to continue after April 16, 1981, even though the merger has not occurred, is patently contradictory. This result frustrates the legislative purpose of 1980 PA 89. Under such an interpretation, the impetus to merge is devitalized because the tax would continue until the Legislature acted. Therefore, the merger which the Legislature clearly sought is thwarted. I find that the SEMTA tax terminated on April 16, 1981, because SEMTA and the City of Detroit failed to merge their mass transit systems.
*158I turn now to the consequences of the concurrence of Judge J. J. Kelley who agrees that the taxes in question have expired. Though he believes they expired at an earlier date, his opinion leaves no doubt but that a majority of this panel conclude that as of April 16, 1981, the authority to levy a $2.50 registration fee and a $6 title fee on motor vehicles registered or transferred in Wayne, Oakland, and Macomb Counties expired. Therefore, it becomes necessary to address the relief requested by the Secretary of State in his original action for mandamus filed with this Court.
As noted in the first paragraph of Judge Allen’s minority opinion, the Secretary of State asks that this Court modify its opinion in Southeastern Michigan Transportation Authority v Secretary of State, 104 Mich App 390; 304 NW2d 846 (1981),1 in three respects: (1) order that the collection of SEMTA taxes cease immediately; (2) order that SEMTA taxes collected after April 15, 1981, and deposited in the escrow account, plus interest earned thereon, be returned to the individuals who paid the tax; and (3) order that the costs of the Secretary of State and the Department of Treasury, in returning said sums, be deducted from the escrow account.
A majority of this panel having determined that the authority to levy SEMTA taxes ceased as of April 16, 1981, it is hereby ordered:
1. That the collection of SEMTA taxes shall *159cease upon the issuance of final process by the clerk of this Court, as provided in GCR 821.3.2
2. That SEMTA taxes collected after April 15, 1981, and subsequently deposited into the escrow account, plus the interest earned thereon after April 15, 1981, be returned to those individuals who paid those taxes.
3. That the costs of the Secretary of State and Department of Treasury, in returning said monies collected after April 15, 1981, be credited to the Department of State and the Department of Treasury from the escrow account.
4. That all SEMTA taxes collected through April 15, 1981, plus the interest earned thereon, continue to be held in the escrow account and not be disbursed until the terms and conditions set forth in SEMTA v Secretary of State, supra, have been complied with.
Mandamus granted pursuant to the order of this Court. No costs, a public question being involved.

 In SEMTA v Secretary of State, supra, 410, this Court held that the SEMTA taxes were constitutional and directed that they continue to be collected and placed in an escrow account established by this Court, and that disbursements from such escrow account should "not be made until the Legislature and the Department of Transportation take whatever action is necessary to assure that no more than 10%” of the funds is distributed for comprehensive transportation purposes as required by Const 1963, art 9, § 9.


 ".3 Final Process. Final process to which any party may be entitled upon a decision, judgment, or order of the Court of Appeals shall be issued by the clerk not less than 20 nor more than 30 days from the time of the entry of such decision, judgment or order unless otherwise ordered by the Court or unless application for rehearing timely filed is pending.”